Citation Nr: 1023402	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of skin cancer, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from January 1946 to 
November 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant had a hearing before the undersigned in April 
2010.  A transcript of the hearing has been associated with 
the claims file.

The Board notes that the claim has been transferred to the 
Philadelphia, Pennsylvania RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of history, the Veteran was granted service connection 
for skin cancer in February 2007.  He was assigned a 
noncompensable evaluation.  In February 2008, he filed a 
Notice of Disagreement with the assigned evaluation.  In a 
rating decision of November 2009, the RO increased the 
evaluation to 10 percent effective the date of the claim.  
The Board notes that in granting the increased evaluation, 
the RO recharacterized the issue as basal cell carcinoma of 
the nose.  

As noted, the RO granted the increased evaluation based 
exclusively on the current symptomatology associated with the 
Veteran's nose.  However, when service connection was 
initially established, it was for skin cancer without being 
restricted only to the nose.  Indeed, the February 2007 
rating decision noted findings of basal cell carcinoma of the 
left nasal, left alar, right forehead and left nose.  
Therefore, the Board finds that service connection is in 
effect for skin cancer in any part of the body it is 
manifested.  Moreover, the Board notes that at the hearing of 
April 2010, the Veteran testified that his skin cancer had 
been found and treated in multiple areas of his body.  He 
further testified his skin cancer had worsened.  Finally, the 
Board notes that while the Veteran was afforded a VA 
examination in October 2009, the same only evaluated the 
Veteran's nose.  Therefore, the Board finds that a new VA 
examination is needed to properly assess the current severity 
of the Veteran's service-connected skin cancer.  Upon remand, 
the VA examiner should evaluate every area where skin cancer 
has manifested and the findings and symptomatology associated 
with the same.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his skin cancer.  The 
examiner should list all of the areas 
of the body affected with skin cancer 
and provide current symptomatology 
associated with each part of the body 
found to have or having had skin 
cancer.  All pertinent tests and 
studies should be accomplished, to 
include evaluation of disfigurement of 
the head, face or neck, scars and 
impairment of function.  The findings 
then should be reported in detail.  The 
claims file should be provided to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.

2.  After the above development is 
completed, adjudicate the claim for 
increase.  If the benefit sought 
remains adverse to the Veteran, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



